Holmes, J.
The word “ cruelly,” in Pub. Sts. c. 207, § 53, exhausts the requirements of the statute, whatever they may be, with regard to the state of mind of the actor; (Commonwealth v. McClellan, 101 Mass. 34, 35 ; Commonwealth v. Lufkin, 7 Allen, 579;) and therefore an allegation that the defendant “did then and there cruelly drive ” the horse, following the statute, is sufficient without a further allegation that the defendant knew the horse to be unfit for labor at the time. See Commonwealth v. Barrett, 108 Mass. 302. Exceptions overruled.